Citation Nr: 0611956	
Decision Date: 04/26/06    Archive Date: 05/02/06

DOCKET NO.  03-14 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for carpal tunnel syndrome of the left wrist.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
disability of the cervical spine.

3.  Entitlement to an effective date prior to June 17, 1998 
for the award of service connection for carpal tunnel 
syndrome of the left wrist.

4.  Entitlement to an effective date prior to December 30, 
1998 for the award of service connection for left shoulder 
arthritis and rotator cuff tear.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to May 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 decision by the RO that granted 
service connection for carpal tunnel syndrome of the left 
wrist and assigned a 10 percent evaluation therefor.  This 
matter also comes to the Board from an April 2003 decision by 
the RO that declined to reopen a previously denied claim for 
service connection for disability of the cervical spine.

By its April 2003 decision, the RO-in addition to denying 
the veteran's application to reopen his cervical spine 
claim-also continued prior evaluations for service-connected 
disabilities related to a gunshot wound of the left elbow; 
namely, damage to muscle group VI, left ulnar neuropathy, and 
arthritis.  The RO received a communication from the veteran 
that was construed as a notice of disagreement (NOD) as to 
all four issues, and he was furnished a statement of the case 
(SOC) and supplemental SOC (SSOC) relative to those issues in 
February 2004 and May 2005, respectively.  However, in March 
2004 and August 2005-after receiving the SOC and SSOC-he 
submitted VA Form 9's indicating, in effect, that he wished 
to limit his appeal of the April 2003 decision to the 
cervical spine claim only.  See 38 C.F.R. § 20.202. 
Consequently, the Board will so limit its consideration.

In January 2002, the veteran submitted what can reasonably be 
construed as a NOD as to the effective date assigned for the 
RO's April and June 2001 awards of service connection for 
carpal tunnel syndrome of the left wrist and for left 
shoulder arthritis and rotator cuff tear.  Thus far, he has 
not been furnished a SOC addressing those issues.  This 
matter is discussed in further detail, below.

The Board's present decision is limited to the questions of 
whether the veteran is entitled to an initial disability 
rating in excess of 10 percent for carpal tunnel syndrome of 
the left wrist and whether new and material evidence has been 
received to reopen a claim for service connection for 
disability of the cervical spine.  For the reasons set forth 
below, the remaining issues listed above, on the title page, 
are being REMANDED for additional development.


FINDINGS OF FACT

1.  The veteran's carpal tunnel syndrome is manifested by 
mild incomplete paralysis of the left median nerve.

2.  The RO denied the veteran's claim for service connection 
for disability of the cervical spine in June 1991; the RO 
notified the veteran of its decision, and of his appellate 
rights, but he did not initiate an appeal within one year.

3.  The evidence received since the time of the June 1991 
decision, by itself or in connection with the evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for carpal tunnel syndrome of the left wrist have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.124a, 
Diagnostic Code 8515 (2005).

2.  The RO's June 1991 decision is final.  38 U.S.C. § 4005 
(1988); 38 C.F.R. §§ 19.129, 19.192 (1991).

3.  New and material evidence has not been received to reopen 
the claim for service connection for a disability of the 
cervical spine.  38 U.S.C.A. §§ 5103, 5103A, 1110, 5108 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2005); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends, in essence, that the evaluation 
currently assigned for carpal tunnel syndrome of his left 
wrist is inadequate.  He also maintains that service 
connection should be established for disability of the 
cervical spine.  He feels that the current difficulties with 
his cervical spine can be traced back to an in-service combat 
incident in which he was hit on the back of the neck by a 
canister.

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506, slip op. at 11-13 (U.S. Vet. App. March 3, 
2006).  Ordinarily, notice with respect to each of these 
elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id. slip op. at 17.

In the present case, the Board finds that VA has satisfied 
its duty to notify by means of various communications sent to 
the veteran, including a letter dated in June 2001, one that 
is undated (apparently sent in 2002), and one dated in 
November 2003.  The letters informed the veteran, in effect, 
that evidence pertaining to the severity of his carpal tunnel 
syndrome was needed to substantiate his claim for a higher 
evaluation for that disability.  The letters also informed 
him that new and material evidence was required in order to 
reopen his claim for service connection for disability of the 
cervical spine and, more specifically, that he needed to 
submit evidence that showed that he presently had a cervical 
spine disability that was related to injury during service.  
See, e.g., Kent v. Nicholson, No. 04-181 (U.S. Vet. App. 
March 31, 2006).  He was notified of his and VA's respective 
duties for obtaining the evidence, and he was asked to send 
any treatment records that were pertinent to the claimed 
conditions.

The Board acknowledges that the aforementioned letters did 
not contain any specific notice with respect to how a rating 
and/or effective date would be assigned if service connection 
was established for a disability of the cervical spine.  Nor 
did the letters explicitly inform the veteran of how an 
initial rating was to be assigned for his carpal tunnel 
syndrome.  In this regard, the Board notes, first, that 
questions with respect to the rating and effective date to be 
assigned for the veteran's cervical spine disability are not 
currently before the Board.  Indeed, as set forth below, the 
Board has determined that the veteran's application to reopen 
a claim for service connection for that disability must be 
denied.  Consequently, no rating or effective date will be 
assigned for that disability as a matter of law.  Further, 
with respect to the rating to be assigned for carpal tunnel 
syndrome, the Board notes that the veteran was provided with 
a SOC in April 2003 that set out the rating criteria 
applicable to his claim-including the criteria applicable to 
an extraschedular rating-and explained why his claim was 
being denied.  Under the circumstances, the Board finds that 
the purpose of the notice requirement has been satisfied.

As for the timing of the notice, the Board notes that some of 
the required notice was not provided to the veteran until 
after his claims were initially adjudicated.  However, any 
defect with respect to the timing has since been corrected.  
As noted above, the veteran has been provided with notice 
that is in compliance with the content requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  He has been 
afforded ample opportunity to respond to the notice(s), to 
submit evidence and argument, and to otherwise participate 
effectively in the processing of his appeal.  In addition, 
his claims have since been re-adjudicated by the RO in 
subsequent SSOC's.  See, e.g., Mayfield v. Nicholson, No. 05-
7157 (Fed. Cir. April 5, 2006).  No further corrective action 
is necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran has been afforded multiple 
VA examinations in connection with the present appeal.  His 
service medical records have been obtained, as have records 
of his VA and private treatment, and he has not identified 
and/or provided releases for any other relevant evidence that 
exists and can be procured.  The Board acknowledges that VA 
has not sought to obtain a medical opinion as to the etiology 
of the veteran's current cervical spine disability.  However, 
development for such an opinion is ordinarily not in order in 
the context of a pre-August 29, 2001 claim to reopen unless 
new and material evidence has been received.  See, e.g., Duty 
to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (Applicability 
Dates); Elkins v. West, 12 Vet. App. 209 (1999).  No further 
development action is warranted.

II.  The Substance of the Veteran's Claims

A.  Carpal Tunnel Syndrome

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).

Carpal tunnel syndrome (a syndrome resulting from compression 
of the median nerve in the carpal tunnel; see Dorland's 
Illustrated Medical Dictionary 1626 (28th ed. 1994)) is 
evaluated in accordance with the criteria set forth in 
38 C.F.R. § 4.124a, Diagnostic Code 8515 (2005).  Mild, 
moderate, and severe incomplete paralysis of the median nerve 
of the minor extremity warrants ratings of 10, 20, and 40 
percent, respectively.  Id.  A 60 percent rating is warranted 
where there is complete paralysis of the median nerve of the 
minor extremity.  Id.

In the present case, the record shows that the veteran, who 
is right-hand dominant, sustained a gunshot wound to his left 
elbow during service in September 1967.  In the years since, 
service connection has been established for a number of 
disabilities arising out of that injury, including damage to 
muscle group VI, left ulnar neuropathy, arthritis of the left 
elbow, left shoulder arthritis and rotator cuff tear, and 
carpal tunnel syndrome of the left wrist.  He also has a non-
service-connected cervical radiculopathy that affects the 
left upper extremity.  Because it appears from the medical 
evidence (as well as the applicable rating criteria; see, 
e.g., Diagnostic Codes 8516) that these disabilities may have 
overlapping manifestations, it is necessary, in rating the 
veteran's carpal tunnel syndrome, to determine the level of 
impairment occasioned by that syndrome alone, without regard 
to symptoms that are more properly attributable to other his 
service- and non-service-connected disabilities.

In this regard, the Board finds that the veteran's carpal 
tunnel syndrome, when considered alone, is manifested by no 
more than "mild" incomplete paralysis of the left median 
nerve.  The Board acknowledges that there is one VA report of 
record, dated in July 1999, in which the veteran's carpal 
tunnel syndrome is described as "mild to moderate."  
However, most of the reports indicate that the condition is 
only mildly disabling.   In June 1998, for example, after the 
veteran underwent electromyogram (EMG) and nerve conduction 
testing at VA, his carpal tunnel syndrome was described as 
"mild."  It was also described as "mild" in VA treatment 
and examination reports dated in August 1998, February 1999, 
and August 1999.  Similarly, in October 2002, after he 
underwent another round of EMG and nerve conduction testing 
at VA, it was noted that he had a "mild sensory median 
mononeuropathy, i.e. carpal tunnel syndrome . . . ."  And in 
April 2005, when the veteran was examined for VA purposes, 
the examiner opined-after a thorough review of the veteran's 
history, including the prior EMG and nerve conduction 
studies-that he had "mild" carpal tunnel syndrome.

Under the circumstances, given the rather consistent 
descriptions of his condition over time-and, in particular, 
the very detailed and probative report of the April 2005 VA 
examination-the Board is persuaded that the greater weight 
of the evidence is against a finding that the veteran's 
carpal tunnel syndrome, standing alone, is manifested by 
anything more than mild incomplete paralysis of the left 
median nerve.  The claim for a higher initial schedular 
evaluation is therefore denied.

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2005).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the veteran's carpal tunnel 
claim should be referred for consideration of an 
extraschedular evaluation, and has concluded that no such 
referral is warranted.  The record does not show that he has 
been frequently hospitalized for problems with carpal tunnel 
syndrome, and there is nothing in the record to suggest that 
his disability picture is so exceptional or unusual as to 
render impractical the application of the regular schedular 
standards.

B.  Cervical Spine

Under applicable law, service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2005).  Generally, in 
order to prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  See, e.g., Pond v. 
West, 12 Vet. App. 341, 346 (1999).  However, if arthritis 
becomes manifest to a degree of 10 percent or more during the 
one-year period following a veteran's separation from 
service, the condition may be presumed to have been incurred 
in service, notwithstanding that there is no in-service 
record of the disorder.  38 C.F.R. §§ 3.307, 3.309 (2005).

Here, the record shows that the RO previously denied the 
veteran's claim for service connection for a disability of 
the cervical spine in June 1991.  The RO notified the veteran 
of its decision, and of his appellate rights, but he did not 
initiate an appeal within one year.  As a result, the RO's 
decision became final.  See 38 U.S.C. § 4005 (1988); 
38 C.F.R. §§ 19.129, 19.192 (1991).  Under the law, his claim 
may now be considered on the merits only if new and material 
evidence has been received since the time of the prior 
adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

For claims to reopen filed prior to August 29, 2001, evidence 
is considered "new" if it was not of record at the time of 
the last final disallowance of the claim and if it is not 
merely cumulative or redundant of other evidence that was 
then of record.  Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (Applicability Dates); 38 C.F.R. § 3.156(a) (2001).  
See also Struck v. Brown, 9 Vet. App. 145, 151 (1996); 
Blackburn v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 
5 Vet. App. 95, 98 (1993).  "Material" evidence is evidence 
which bears directly and substantially upon the specific 
matter under consideration, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

When the RO previously denied service connection for a 
disability of the cervical spine in June 1991, the record 
contained, among other thing, his service medical records, 
which-while showing that he was found to have a sensory loss 
to pin prick over the C5-C6 distribution on the left in early 
1969-were completely negative for any mention of a neck 
injury.  The record also contained evidence indicating that 
the veteran was involved in one or more motor vehicle 
accidents in the 1970's; evidence of subsequent cervical 
disability, including evidence of degenerative changes at the 
C5-C6 level; reports from two VA physicians, dated in March 
1983 and February 1988, to the effect that the veteran's 
cervical problems were residuals of an incident in service in 
which he had been struck in the neck by a canister (based on 
the veteran's reported history); and evidence of a later 
work-related injury to the neck in 1990.  The RO reviewed 
this evidence, along with other materials then in the claims 
file, and determined that service connection was not in 
order.  The RO found, in pertinent part, that there was no 
evidence of a neck injury in service; that the veteran's 
difficulties were due to an industrial accident; and that 
"these injuries are in no way related to your military 
service."

The relevant evidence received since the time of the June 
1991 decision, while including many duplicates, consists of 
some evidence which is "new."  However, the "new" evidence 
shows only that the veteran continues to have problems with 
his cervical spine.  It does not include anything new in the 
way of competent evidence to suggest that his current 
problems had their onset during service, or that they can 
otherwise be attributed to in-service injury or disease.  Nor 
does it include anything in the way of competent evidence to 
suggest that arthritis of the cervical spine was manifested 
to a degree of 10 percent or more during the one-year period 
following the veteran's separation from service.  The Board 
finds, therefore, that none of the "new" evidence can 
properly be considered "material".  Simply put, the new 
evidence is not, by itself or in connection with the evidence 
previously assembled, "so significant that it must be 
considered in order to fairly decide the merits of the 
claim".  The application to reopen must therefore be denied.


ORDER

An initial rating in excess of 10 percent for carpal tunnel 
syndrome of the left wrist is denied.

The application to reopen the claim for service connection 
for disability of the cervical spine is also denied.


REMAND

As noted previously, the veteran has filed a timely NOD with 
respect to the effective dates assigned for the awards of 
service connection for carpal tunnel syndrome of the left 
wrist and for left shoulder arthritis and rotator cuff tear.  
See Introduction, supra.  To date, however, no SOC as to 
these issues has been furnished.  In Manlincon v. West, 12 
Vet. App. 238 (1999), the Court held that when an appellant 
files a timely NOD as to a particular issue, and no SOC is 
furnished, the Board should remand, rather than refer, the 
issue to the RO for the issuance of an SOC.

For the reasons stated, this matter is REMANDED for the 
following action:

Unless the matter is resolved by granting 
the benefits sought, or the NOD is  
withdrawn, furnish the veteran an SOC, in 
accordance with 38 C.F.R. § 19.29, with 
respect to the matter of his entitlement an 
effective date prior to June 17, 1998 for 
the award of service connection for carpal 
tunnel syndrome of the left wrist, and his 
entitlement to an effective date prior to 
December 30, 1998 for the award of service 
connection for left shoulder arthritis and 
rotator cuff tear.  These issues should be 
certified to the Board for appellate review 
if, and only if, a timely substantive appeal 
is received.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development 


or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


